Name: Commission Regulation (EEC) No 2900/87 of 28 September 1987 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/6 Official Journal of the European Communities 30 . 9 . 87 COMMISSION REGULATION (EEC) No 2900/87 of 28 September 1987 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 1821 /87 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 552/85 (3), as amended by Regu ­ lation (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall , in respect of importations during the fourth quarter of 1987, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 172, 30 . 6 . 1987, p. 102. (3) OJ No L 63, 2. 3 . 1985, p. 13 . (4) OJ No L 368 , 31 . 11 . 1985, p . 11 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  AL LE GA TO  BI JL A G E  A N EX O N Ã ºm er o de l ar an ce l ad ua ne ro co m Ã ºn P os it io n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lt ar if s Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã ºÃ ¿ Ã ¹Ã ½ Ã ¿Ã  Ã ´Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr . va n he t ge m ee ns ch ap pe lij k do ua ne ta rie f N ? da pa ut a ad ua ne ira co m um Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr /1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 4 96 0, 2 90 3, 83 24 6, 23 11 50 6, 58 16 08 2, 77 79 2, 37 86 ,6 93 16 4 85 8 27 6, 04 71 ,5 43 02 .01 A II a) 1 9 42 4, 3 1 71 7, 27 46 7, 85 21 86 2, 50 30 55 7, 22 1 50 5, 50 16 4, 71 4 31 3 23 0 52 4, 48 13 5, 93 1 02 .01 A II a) 2 7 53 9, 4 1 37 3, 81 37 4, 27 17 48 9, 91 24 44 5, 72 1 20 4, 40 13 1, 77 1 25 0 58 3 41 9, 58 10 8, 74 4 02 .01 A II a) 3 11 30 9, 1 2 06 0, 73 56 1, 42 26 23 5, 01 36 66 8, 72 1 80 6, 61 19 7, 65 7 37 5 87 5 62 9, 37 16 3, 11 8 02 .01 A II a) 4 aa ) 14 13 6, 4 2 57 5, 91 70 1, 77 41 62 4, 48 45 83 5, 76 2 27 1, 59 24 9, 99 8 48 0 47 0 78 6, 72 21 5, 47 5 02 .01 A II a) 4 bb ) 16 17 0, 1 2 94 6, 48 80 2, 73 41 89 3, 56 52 42 9, 72 2 58 9, 74 28 4, 06 7 54 2 70 8 89 9, 89 23 8, 97 5 02 .01 A II b) 1 8 47 0, 7 1 54 3, 52 42 0, 51 19 76 8, 22 27 46 5, 37 1 35 3, 35 14 8, 08 7 28 1 67 8 47 1, 41 12 2, 33 2 02 .01 A II b) 2 6 77 6, 6 1 23 4, 81 33 6, 40 15 81 4, 45 21 97 2, 19 1 08 2, 67 11 8, 47 0 22 5 34 1 37 7, 13 "9 7,8 65 02 .01 A II b) 3 10 58 8, 4 1 92 9, 40 52 5, 64 24 71 0, 40 34 33 1, 74 1 69 1, 69 18 5, 10 9 35 2 09 7 58 9, 26 15 2, 91 5 02 .01 A II b) 4 aa ) 12 70 6, 1 2 31 5, 28 63 0, 77 37 50 7, 09 41 19 7, 99 2 04 1, 89 22 4, 73 5 43 1 96 9 70 7, 1 1 19 3, 79 8 02 .01 A li b) 4 bb )1 1 10 58 8, 4 1 92 9, 40 52 5, 64 24 71 0, 40 34 33 1, 74 1 69 1, 69 18 5, 10 9 35 2 09 7 58 9, 26 15 2, 91 5 02 .01 A ll b) 4 bb )2 2 (') 10 58 8, 4 1 92 9, 40 52 5, 64 24 71 0, 40 34 33 1, 74 1 69 1, 69 18 5, 10 9 35 2 0 97 58 9, 26 15 2, 91 5 02 .01 A II b) 4 bb )3 3 14 56 9, 7 2 65 4, 85 72 3, 28 39 27 5, 31 47 24 0, 36 2 33 5, 73 25 6, 45 8 49 0 83 1 81 0, 82 21 7, 32 6 02 .0 6 C Ia )1 14 13 6, 4 2 57 5, 91 70 1, 77 41 62 4, 48 45 83 5, 76 2 27 1, 59 24 9, 99 8 48 0 47 0 78 6, 72 21 5, 47 5 02 .0 6 C Ia )2 16 17 0, 1 2 94 6, 48 80 2, 73 44 74 8, 63 52 42 9, 72 2 59 4, 05 28 5, 01 3 54 6 14 4 89 9, 89 24 2, 71 9 16 .0 2 B III b) 1 aa ) 16 17 0, 1 2 94 6, 48 80 2, 73 44 74 8, 63 52 42 9, 72 2 59 4, 05 28 5, 01 3 54 6 14 4 89 9, 89 24 2, 71 9 30 . 9 . 87 Official Journal of the European Communities No L 277/7 (') La inc lus iÃ ³n en est a su bp art ida est arÃ ¡ su bo rd ina da a la pr es en tac iÃ ³n de un ce rti fic ad o ex pe did o en las co nd ici on es qu e las au tor ida de s co mp ete nte s de tas Co mu nid ad es Eu ro pe as de ter mi ne n. (') He nfÃ ¸ rse lu nd er de nn e un de rpo sit ion er be tin ge ta f, at de rf rem lÃ ¦ gg es en lic en s, de ro pfy lde rd e be tin ge lse r, de re rf ast sat af de ko mp ete nte my nd igh ed er iD e Eu rop Ã ¦i ske FÃ ¦ lle ssk ab er. (') Di e Zu las su ng zu die se r Ta rif ste lle ist ab hÃ ¤ ng ig vo n de r Vo rla ge ein er Be sc he ini gu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n Ste lle n de r Eu ro pÃ ¤ isc he n Ge me ins ch aft en fes tge se tzt en Vo rau sse tzu ng en en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹ Ã ´Ã ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯ Ã Ã ½ Ã ¬Ã  Ã Ã  Ã ½. (') En try un de r th is su bh ea di ng is su bj ec t to th e pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe te nt au th or iti es of th e Eu ro pe an Co m m un iti es . (') L' ad m iss io n da ns ce tte so us -p os iti on es t su bo rd on nÃ © e Ã la pr Ã ©s en tat io n du n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on s pr Ã ©v ue s pa r les au to rit Ã ©s co m pÃ © ten tes de s Co m m un au tÃ © s eu ro pÃ © en ne s. (') L' am m iss io ne in qu es ta so tto vo ce Ã ¨ su bo rd in ata all a pr es en taz io ne di un ce rti fic ato co nf or m em en te all e co nd izi on i sta bi lit e da lle au to rit Ã co m pe te nt i de lle Co m un itÃ eu ro pe e. (') In de lin g on de rd ez e on de rv er de lin g is on de rw or pe n aa n de vo or wa ard e da te en ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd e vo or wa ard en en -b ep ali ng en ,v as tge ste ld do or de be vo eg de au to rit eit en va n de Eu ro pe se G em ee ns ch ap pe n. (') A ad m iss Ã £o ne sta su bp os iÃ §Ã £ o es ta su bo rd in ad a Ã ap re se nt aÃ § Ã £o de um ce rti fic ad o em iti do na s co nd iÃ §Ã µ es pr ev ist as pe las au to rid ad es co m pe ten tes da s Co m un id ad es Eu ro pe ias .